UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7698



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSE PENALOZA RODRIGUEZ,

                                              Defendant - Appellant.



Appeal from the United States District       Court for the Middle
District of North Carolina, at Durham.        James A. Beaty, Jr.,
District Judge. (CR-99-287, CA-01-299-1)


Submitted:   March 21, 2002                 Decided:   March 27, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jose Penaloza Rodriguez, Appellant Pro Se.    Steven Hale Levin,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jose Penaloza Rodriguez seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible    error.   Accordingly,    we   deny   a   certificate   of

appealability and dismiss the appeal on the reasoning of the

district court.*   United States v. Rodriguez, Nos. CR-99-287; CA-

01-229-1 (M.D.N.C. Aug. 20, 2001).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             DISMISSED




     *
       In addition to the claims he raised in the district court,
on appeal Rodriguez alleges prosecutorial misconduct and breach of
his plea agreement. Because he failed to present these claims to
the district court, we decline to address them. Muth v. United
States, 1 F.3d 246, 250 (4th Cir. 1993) (holding that claims raised
for the first time on appeal will not be considered absent
exceptional circumstances).


                                 2